Motion Granted; Order filed June 9, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00322-CV
                                  ____________

 GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER
        COUNTY JUDGE, FRANK POKLUDA, IN HIS OFFICIAL
         CAPACITY AS WALLER COUNTY PRECINCT TWO
          COMMISSION, AND STAN KITZMAN, Appellants

                                        V.

     CITY OF HEMPSTEAD, TEXAS AND CITIZENS AGAINST THE
        LANDFILL IN HEMPSTEAD AND PINTAIL LANDFILL, LLC,
                            Appellees


               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. 13-03-21872

                                    ORDER

      This is an appeal from a judgment signed February 20, 2015. Two related
cases were previously filed in the Court of Appeals for the First District of Texas
under case numbers 01-14-00946-CV and 01-14-00916-CV. On June 3, 2015,
appellees filed a motion to transfer this appeal to the Court of Appeals for the First
District of Texas. The motion is granted.

      It is ORDERED that the appeal docketed under this court’s appellate cause
number 14-15-00322-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in this case, and
certify all orders made, to the Court of Appeals for the First District of Texas.

                                              PER CURIAM